

Exhibit 10.1


LOCKHEED MARTIN CORPORATION
AMENDED AND RESTATED DIRECTORS EQUITY PLAN


ARTICLE I
TITLE, PURPOSE AND AUTHORIZED SHARES
Lockheed Martin Corporation previously established the Lockheed Martin
Corporation 2009 Directors Equity Plan, which was approved by stockholders on
April 24, 2008, and effective as of the Effective Date (as amended from time to
time, the “2009 Plan”). The Corporation hereby amends and restates the 2009
Plan, as set forth herein, and renames the 2009 Plan the Lockheed Martin
Corporation Amended and Restated Directors Equity Plan, effective as of the
Restatement Date.
The purpose of this Plan is to attract, motivate and retain experienced and
knowledgeable directors for the Corporation and to further align their economic
interests with the interests of stockholders generally.
Subject to adjustment in accordance with Section 7.1, the total number of shares
of Common Stock that may be subject to Options granted and Units awarded under
this Plan is 600,000; provided, however, that the total number of shares of
Common Stock that may be subject to Options granted and Units awarded from and
after the Restatement Date is equal to (i) the number of shares of Common Stock
that remain available for grant under this Plan as of the Restatement Date, plus
(ii) the number of shares of Common Stock subject to outstanding Awards as of
the Restatement Date under this Plan that on or after the Restatement Date
terminate, expire, are forfeited, or paid in cash and would become available
again for Awards under this Plan. Shares of Common Stock subject to an Option
terminating or expiring for any reason prior to its exercise, and subject to
Units that are forfeited or paid in cash pursuant to this Plan, once again shall
be available for Awards under this Plan.
ARTICLE II
DEFINITIONS
The following terms have the meanings specified below unless the context clearly
indicates otherwise:
2.1     “Accounts” means a Director’s Stock Unit Account and Dividend Equivalent
Stock Account.
2.2     “Annual Equity Award Amount” means a dollar amount equal to the
Designated Equity Percentage multiplied by the Annual Retainer Amount, each
determined as of the applicable Award Date.





--------------------------------------------------------------------------------




2.3     “Annual Meeting” means an annual meeting of the stockholders of the
Corporation at which Directors are elected by the stockholders.
2.4     “Annual Retainer Amount” means the dollar amount of the aggregate annual
retainer payable by the Corporation to a Director for service as a member of the
Board of Directors (excluding any retainer amount for service on committees of
the Board of Directors), as it may be established from time to time.
2.5     “Award” means an award granted pursuant to Section 3.1.
2.6     “Award Date” means the second Business Day following the later of (i)
the date of the first regular meeting of the Board of Directors in each calendar
year or (ii) the date on which the Corporation publicly releases its financial
results for the previous calendar year; provided, however, that if such second
Business Day is later than February 15 of a given calendar year, the Award Date
shall be February 15 of that year (or if February 15 is not a Business Day, the
next Business Day) (such date, a “Regular Award Date”). Notwithstanding the
foregoing, in the event that in a given calendar year a Director is not a member
of the Board of Directors on the Regular Award Date, the Award Date for that
calendar year for that Director shall be the first Business Day of the month
following the month in which the Director is elected to the Board of Directors
(such date, an “Interim Award Date”).
2.7     “Beneficiary” or “Beneficiaries” has the meaning specified in Section
8.2(b).
2.8     “Board of Directors” or “Board” means the Board of Directors of the
Corporation.
2.9     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.
2.10     “Change in Control” means:
(a)     A tender offer or exchange offer is consummated for the ownership of
securities of the Corporation representing 25% or more of the combined voting
power of the Corporation’s then outstanding voting securities entitled to vote
in the election of directors of the Corporation.
(b)     The Corporation is merged, combined, consolidated, recapitalized or
otherwise reorganized with one or more other entities that are not Subsidiaries
and, as a result of the merger, combination, consolidation, recapitalization or
other reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Corporation (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).
(c)     Any person (as this term is used in Section 3(a)(9) and Section 13(d)(3)
of the Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 25% or more





--------------------------------------------------------------------------------




of the combined voting power of the Corporation’s then outstanding securities
entitled to vote in the election of directors of the Corporation.
(d)     At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the Incumbent Directors
shall cease to constitute at least a majority of the authorized number of
members of the Board. For purposes of this provision, “Incumbent Directors”
means the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least 75% of
the Board members who were then Board members (or successors or additional
members so elected or nominated).
(e)     The stockholders of the Corporation approve a plan of liquidation and
dissolution or the sale or transfer of all or substantially all of the
Corporation’s business and/or assets as an entirety to an entity that is not a
Subsidiary.
Notwithstanding the foregoing, in the event the Board of Directors or a
committee of the Board determines that an Award could be subject to taxation
under Section 409A(a)(1) of the Code, a Change in Control shall have no effect
on the Award unless the Change in Control also would constitute a change in the
ownership or effective control of the Corporation, or in the ownership of a
substantial portion of the assets of the Corporation, within the meaning of
Section 409A(a)(2)(A)(v) of the Code.
2.11     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.12     “Common Stock” or “Stock” means shares of Common Stock of the
Corporation, par value $1.00 per share, subject to adjustments made pursuant to
Section 7.1 or by operation of law.
2.13     “Corporation” means Lockheed Martin Corporation, a Maryland
corporation, and its successors and assigns.
2.14     “Designated Equity Percentage” means the percentage of the Annual
Retainer Amount determined from time to time by the Board of Directors or a
committee of the Board as payable in Options or Units or a combination thereof
under this Plan; provided, however, that absent such a determination, the
Designated Equity Percentage shall be 50%.
2.15     “Director” means a member of the Board of Directors of the Corporation
who is not an officer or employee of the Corporation or any of its subsidiaries.
2.16     “Director Stock Ownership Guidelines” means the stock ownership
guidelines applicable to Directors, as set forth in the Lockheed Martin
Corporate Governance Guidelines, as it may be amended from time to time.
2.17     “Disability” means “disabled” within the meaning of Section
409A(a)(2)(C) of the Code.





--------------------------------------------------------------------------------




2.18     “Dividend Equivalent” means the amount of cash dividends or other cash
distributions that would have been paid by the Corporation on Stock Units then
credited to a Director’s Accounts had those Stock Units been shares of Common
Stock.
2.19     “Dividend Equivalent Stock Account” means the bookkeeping account
maintained by the Corporation on behalf of a Director which is credited with
Dividend Equivalents in the form of Stock Units in accordance with Section 4.2.
2.20     “Effective Date” means January 1, 2009.
2.21     “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
2.22     “Fair Market Value” means, for purposes of determining the exercise
price of an Option or the value of a Stock Unit, the closing price of the Stock
as reported on the composite tape of the New York Stock Exchange on the relevant
date, or, if no sale of Stock is reported for that day, the next succeeding day
for which there is a reported sale. For purposes of determining the number of
Options to be issued as part or all of an Award pursuant to Section 3.1(a), (b)
or (c), Fair Market Value shall mean the fair market value of an option to buy
Stock granted on the applicable Award Date as determined using the option
pricing methodology as applied by the Corporation for its financial statement
reporting purposes as of the Award Date.
2.23     “Option” means a nonqualified option to purchase shares of Common Stock
with the terms and conditions described in Article V.
2.24     “Plan” means the Lockheed Martin Corporation Amended and Restated
Directors Equity Plan.
2.25     “Restatement Date” means the date on which this Plan is approved by the
stockholders of the Corporation.
2.26     “Retirement” means retirement from the Corporation as a Director at an
Annual Meeting at which the Director is not eligible to stand for reelection as
a result of the mandatory retirement age provisions of Section 2.03 of the
Corporation’s Bylaws.
2.27     “Stock Unit” or “Unit” means a non-voting unit of measurement that is
deemed for bookkeeping purposes to be equivalent to an outstanding share of
Common Stock of the Corporation.
2.28     “Stock Unit Account” means the bookkeeping account maintained by the
Corporation on behalf of each Director who is credited with Stock Units in
accordance with Section 4.1.
2.29     “Subsidiary” means, as to any person, any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which 50% or more of the voting stock or other equity interests (in the case
of entities other than corporations), is owned or controlled (directly or
indirectly) by that entity, or by one or more Subsidiaries of that entity, or by
a combination thereof.





--------------------------------------------------------------------------------




ARTICLE III
PARTICIPATION
3.1     Award.
(a)     On each Regular Award Date during the term of this Plan, each Director
shall be granted, in the form elected by the Director in accordance with Section
3.2, one of the following Awards:
(i)     Units with a Fair Market Value equal to the Annual Equity Award Amount,
which Units shall be credited to the Director’s Stock Unit Account;
(ii)     Units with a Fair Market Value equal to 50% of the Annual Equity Award
Amount, which Units shall be credited to the Director’s Stock Unit Account, and
Options with a Fair Market Value equal to 50% of the Annual Equity Award Amount;
or
(iii)     Options with a Fair Market Value equal to the Annual Equity Award
Amount.
Notwithstanding the foregoing, from time to time the Board by resolution may
limit the types of Awards that Directors may elect under this Section 3.1.
(b)     In the case of a Director who is not serving as a Director on the
Regular Award Date for a given calendar year but (i) is elected a Director at
the Annual Meeting for that year, or (ii) is elected a Director to fill a
vacancy at any other time during the year, on the Interim Award Date for the
calendar year in which the Director is so elected the Director shall be granted,
in the form elected by the Director in accordance with Section 3.2, an Award
that shall be prorated based on the number of full months remaining in the
calendar year. With respect to Awards granted pursuant to this Section 3.1(b), a
Director shall be entitled to elect in accordance with Section 3.2 whether the
Award is to be payable in Units, Options or a combination of Units and Options
in the proportions contemplated by Section 3.1(a) for Awards granted on a
Regular Award Date.
(c)     In the case of a Director who will be eligible for Retirement at the
Annual Meeting following a Regular Award Date, the Award to be made to the
Director on that Regular Award Date shall be one-third of the amount of the
Award the Director otherwise would be entitled to receive under Section 3.1(a).
(d)     For purposes of this Section 3.1, Fair Market Value shall be determined
on the applicable Award Date.
3.2     Election. On or prior to December 31 of the calendar year prior to each
Award Date, a Director must, if applicable, file an election form, as provided
by the Corporation, with the Secretary of the Corporation specifying the form of
the Award the Director elects to receive pursuant to Section 3.1. A Director’s
election shall be irrevocable during any calendar year in which it is in effect.
A Director’s election as to the form of an Award shall remain in effect and
shall be deemed to have been made for the next calendar year unless the Director
files a revised





--------------------------------------------------------------------------------




election form with the Secretary of the Corporation by December 31 of the
calendar year. Notwithstanding the foregoing, in a Director’s first year of
service on the Board, an election as to the form of Award the Director elects to
receive shall be valid if it is filed within 30 days after the Director
commences service as a Director and in any event prior to the applicable Award
Date. At the time a Director makes an election specifying the form of Award the
Director elects to receive pursuant to Section 3.1, the Director also shall
specify the time, manner and form of distribution, pursuant to Section 4.4, for
the particular Award to which the election relates, as applicable. In the
absence of an initial election as to the form of Award, the Director shall be
deemed to have elected an Award consisting entirely of Units and shall be deemed
to have elected a lump sum distribution payable in Stock on the first Business
Day of the month following his or her termination of service, in accordance with
Section 4.4. If a Director makes an initial election to receive Units, but does
not make an election as to the time, manner and form of distribution, the
Director shall be deemed to have elected a lump sum distribution payable in
Stock on the first Business Day of the month following his or her termination of
service, in accordance with Section 4.4. Any election by a Director of the time,
manner and form of distribution of an Award shall be subject to change as
provided in Section 4.4(f).
ARTICLE IV
STOCK UNITS
4.1     Stock Unit Account. If a Director elects an Award consisting in whole or
in part of Stock Units, the Stock Unit Account of the Director shall be credited
on the Award Date with either (i) Units determined pursuant to Section 3.1(a)(i)
and, to the extent applicable, Section 3.1(b) or (c), or (ii) Units determined
pursuant to Section 3.1(a)(ii) and, to the extent applicable, Section 3.1(b) or
(c).
4.2     Dividend Equivalents; Dividend Equivalent Stock Account
(a)     Allocation of Dividend Equivalents. Each Director shall be entitled to
receive Dividend Equivalents on the Units credited to his or her Accounts, both
before and after a termination of service. The Dividend Equivalents shall be
credited to the Director’s Dividend Equivalent Stock Account in accordance with
Section 4.2(b).
(b)     Dividend Equivalent Stock Account. Each Director’s Dividend Equivalent
Stock Account shall be credited from time to time with an additional number of
Units determined by dividing the dollar amount of the Director’s Dividend
Equivalents by the Fair Market Value of a share of Common Stock as of the date
on which the dividends to which such Dividend Equivalents relate are payable to
stockholders of the Corporation. The Units credited to a Director’s Dividend
Equivalent Stock Account shall be allocated (for purposes of distribution) in
accordance with Section 4.4(b) and shall be subject to adjustment in accordance
with Section 7.1.
4.3     Vesting of Stock Unit Account and Dividend Equivalent Stock Account. A
Director’s Units held in his or her Stock Unit Account shall vest as follows:
50% of the Units shall vest on June 30 following the applicable Award Date and
50% of the Units shall vest on December 31 following the applicable Award Date.
Notwithstanding the foregoing provisions of this Section





--------------------------------------------------------------------------------




4.3, all Units held in a Director’s Stock Unit Account shall vest (i) upon a
Change in Control or upon termination of service as a Director as a result of
the Director’s Retirement, death or Disability, (ii) in the case of Units
awarded pursuant to Section 3.1(b), 100% on December 31 following the applicable
Interim Award Date, and (iii) in the case of Units awarded prior to the date of
the Annual Meeting for a given year where a Director does not stand for
reelection at the Annual Meeting (other than as a result of Retirement, death or
Disability) or stands for reelection but is not elected at the Annual Meeting,
one-third on the day of the Annual Meeting. A Director’s Units held in his or
her Dividend Equivalent Stock Account shall vest when the related Units in the
Stock Unit Account vest. Except as set forth above, if a Director’s service as a
Director terminates, all unvested Units shall be forfeited.
4.4     Distribution of Benefits
(a)     Commencement of Benefits Distribution. Subject to the terms of Section
4.3 and this Section 4.4, each Director shall be entitled to receive a
distribution of his or her Accounts on the first Business Day of the month
following his or her termination of service; provided, however, that for an
Award granted on or after January 1, 2018 (together with any Dividend
Equivalents thereon), a Director who as of November 1 of the calendar year prior
to the Award Date for such Award has satisfied the Director Stock Ownership
Guidelines shall be permitted to make an election in accordance with Section 3.2
to receive such Award (together with any Dividend Equivalents thereon) on the
first business day of the month following the earlier of termination of service
and the March 31 immediately following the first anniversary of the Award Date
for such Award, in which case such Award (together with any Dividend Equivalents
thereon) shall be distributed at such time in accordance with this Section 4.4.
(b)     Manner of Distribution
(i)     Basic Distributions. The benefits payable under this Section 4.4 shall
be distributed to the Director in a lump sum payable entirely in Stock, unless
the Director elects in writing (on forms provided by the Corporation), either at
the time of making the initial election or by the time specified in Section
4.4(f), to receive a distribution of benefits entirely or partially in cash or a
distribution of benefits in up to 20 annual installments. Elections with respect
to any Units in the Stock Unit Account shall apply to all related Units in a
Director’s Dividend Equivalent Stock Account. Payment shall be made or commence
as of the later of the time specified in Section 4.4(a) or, if necessary to
ensure that an exemption is available pursuant to Rule 16b-3 under the Exchange
Act, the first Business Day of the seventh month following such time, and, in
the case of installment payments, shall be made on the first Business Day of
such month on an annual basis thereafter until all such installment payments
have been made. To the extent an installment is payable in cash, the amount of
the installment shall be equal to (i) the Fair Market Value of the Units
allocated to a Director’s Accounts and subject to a cash distribution election
as of the fourth Business Day preceding the particular installment payment (or,
with respect to the first installment payment, the first Business Day after the
date of the payment trigger event, if later), divided by (ii) the number of
installments yet to be paid.
(ii)     Special Distribution Rules. Notwithstanding the foregoing, if the
aggregate vested balance in a Director’s Accounts at the date of termination of
service as a Director has a





--------------------------------------------------------------------------------




Fair Market Value equal to or less than $10,000, then the balance shall be
distributed in a lump sum in cash on the first Business Day of the month
following the date of termination of service as a Director. In no event shall
any payment made pursuant to the previous sentence be made after March 15 of the
calendar year following the year in which the Director has terminated service as
a director of the Corporation. In the event of a Change in Control or a
Director’s termination of service as a result of death or Disability, the
benefits payable under this Section 4.4 shall be distributed to the Director or
the Director’s Beneficiaries in a lump sum in cash as soon as administratively
practicable following such event. A distribution under the preceding sentence in
the event of a Change in Control shall be authorized only to the extent the
Company determines that the resulting distribution would not subject the
Director to liability for interest or tax under Section 409A of the Code. In the
event a Director elects to receive an Award on the first Business Day of the
month following the earlier of termination of service and the March 31
immediately following the first anniversary of the Award Date in accordance with
Section 4.4(a), such benefits shall be distributed to the Director in a lump sum
at such time. In the event a Director has elected installment payments in
respect of Units held in the Director’s Accounts and prior to the final
installment payment the Director dies, the remaining installment payments shall
be paid to the Beneficiaries in a lump sum in cash as soon as administratively
practicable following such death.
(c)     Form of Distribution. Stock Units shall be paid and distributed by means
of a distribution of (i) an equivalent whole number of shares of Common Stock or
(ii) cash in an amount equal to the Fair Market Value of an equivalent number of
shares of Common Stock, in each case valued as of the later of the fourth
Business Day preceding the payment date and the first Business Day after the
date of the payment trigger event. Any fractional interest in a Unit shall be
paid in cash and only at the time of the final distribution to a Director or his
or her Beneficiaries. The Director may elect to have Stock Units credited to the
Director’s Stock Unit Account and Dividend Equivalent Stock Account paid and
distributed in the form of cash, whole shares of Common Stock or a combination
of cash and whole shares of Common Stock by making a written election (on forms
provided by the Corporation) as to the percentage the Director elects to receive
in the form of cash and the percentage the Director elects to receive in whole
shares of Common Stock, which election shall be made on or before the fourth
Business Day preceding the initial payment date.
(d)     Sub-Accounts. The Board of Directors or a committee of the Board to whom
the Board has delegated its authority under this Plan (or any person to whom the
Board of Directors or a committee of the Board has further delegated
ministerial, bookkeeping or other non-discretionary functions pursuant to
Section 6.2) may maintain such sub-accounts within a Director’s Accounts as may
be necessary or convenient to determine which Units are subject to any
distribution elections under Section 3.2 and Section 4.4.
(e)     Limitations of Distributions. Notwithstanding anything herein to the
contrary, no distribution may be made in respect of any Units prior to the
six-month anniversary of the crediting of the Units to a Director’s Stock Unit
Account (or, in the case of Units held in a Director’s Dividend Equivalent Stock
Account, prior to the six-month anniversary of the crediting of the related
Units to the Director’s Stock Unit Account). Notwithstanding any other





--------------------------------------------------------------------------------




provisions of this Plan to the contrary, in the event Section 409A(a)(2)(B)(i)
of the Code applies because a Director was a key employee of the Corporation
within the meaning of that section, any distribution to the Director under this
Plan shall be delayed until six months after separation from service as a
Director (or, if earlier, the date of the Director’s death).
(f)     Timing of Distributions. A Director may change any election as to
whether the distribution is to be made in a lump sum or in installment payments,
with respect to all of the Director’s Accounts or with respect to one or more
specific Awards under this Plan, or any election as to the time of distribution,
with respect to one or more Awards under this Plan granted on or after January
1, 2018, by executing and delivering to the Corporation a new election form (on
the form prescribed by the Corporation). Any such election must be made prior to
the close of business on the last day on which the Director serves as a member
of the Board of Directors and at least 12 months before the date the first
payment would be due under the Director’s previous election; provided, however,
that the first payment must be delayed by at least 60 months from the date the
first payment would be due under the Director’s previous election. In the event
a change of election does not satisfy the requirements of this Section 4.4(f),
the election shall be void and the Director’s Award shall be distributed at the
time and in the manner contemplated by the previous valid election of the
Director or, if no such valid election exists, in a lump sum.
4.5     Limitations on Rights Associated with Units. A Director’s Accounts shall
be memorandum accounts on the books of the Corporation. Units credited to a
Director’s Accounts shall be used solely as a device for the determination of
the number of shares of Common Stock or the amount of cash to be distributed to
the Director in accordance with this Plan. Units shall not be treated as
property or as a trust fund of any kind, and shall not create a security
interest in any property of the Corporation or any of its Subsidiaries;
provided, however, that the Corporation shall reserve shares of Common Stock to
satisfy its obligations under this Plan. All shares of Common Stock or other
amounts attributed to the Units shall be and remain the sole property of the
Corporation, and each Director’s rights in the Units are limited to the right to
receive shares of Common Stock or cash in the future in accordance with this
Plan. No Director shall be entitled to any voting or other rights of a
stockholder with respect to Units granted under this Plan unless and until
shares of Common Stock are distributed to the Director under this Plan. The
number of Units credited under this Article shall be subject to adjustment in
accordance with Section 7.1.
ARTICLE V
STOCK OPTIONS
All Options granted pursuant to this Plan shall be subject to the following
terms and conditions:
5.1     Exercise Price. The exercise price of each Option granted under this
Plan shall be equal to 100% of the Fair Market Value of the Stock on the
applicable Award Date.
5.2     Non-transferability of Options. Options shall not be assignable or
transferable by the Director other than by bequest or by the laws of descent and
distribution. Options shall be exercisable during the Director’s lifetime only
by the Director or by his or her guardian or legal





--------------------------------------------------------------------------------




representative. The designation of a Beneficiary under this Plan and the
transfer of an Option to a Beneficiary upon a Director’s death is not a
prohibited transfer under this Plan.
5.3     Vesting; Term of Options; Limitations on Exercisability. Options shall
become exercisable as follows: 50% of the Options shall become exercisable on
June 30 following the applicable Award Date and 50% of the Options shall become
exercisable on December 31 following the applicable Award Date. Notwithstanding
the foregoing provisions of this Section 5.3, (i) upon a Change in Control or in
the event a Director’s service as a Director terminates by reason of the
Director’s Retirement, death or Disability, all Options shall become
exercisable, (ii) all Options awarded pursuant to Section 3.1(b) shall become
exercisable on December 31 following the applicable Interim Award Date and (iii)
in the case of Options awarded prior to the Annual Meeting for a given year
where a Director does not stand for reelection at the Annual Meeting (other than
as a result of Retirement, death or Disability) or stands for reelection but is
not elected at the Annual Meeting, one-third of the Options shall become
exercisable on the day of the Annual Meeting. Options shall expire on the tenth
anniversary of the applicable Award Date; provided, however, that, except as set
forth above, if a Director’s service as a Director terminates, all unvested
Options shall be forfeited.
5.4     Payment of Exercise Price. The exercise price of Options shall be paid
in cash at the time of exercise, except that in lieu of all or part of the cash,
the Director may tender Stock to the Corporation having a Fair Market Value
equal to the exercise price, less any cash paid. In addition to the foregoing,
subject to any restrictions contemplated by Section 13(k) of the Exchange Act,
the Board may permit the exercise of an Option and payment of any applicable
withholding tax in respect of an Option by delivery of notice, subject to the
Corporation’s receipt from a third party of payment (or commitment to make
payment) in full in cash for the exercise price and the applicable withholding
prior to issuance of Stock, in the manner and subject to the procedures as may
be established from time to time. The Fair Market Value of Stock tendered as
payment of all or part of the price of Options shall be determined as of the
Business Day on which the Options are exercised.
5.5     Rights as Stockholder. A Director or his or her Beneficiary shall have
no rights as a stockholder of the Corporation with respect to any unissued
shares of Common Stock covered by an Option until the date the Director or
Beneficiary exercises the Option and becomes the holder of record of the
underlying shares of Common Stock. Except as provided in Section 7.1, no
adjustment or other provision shall be made for dividends or other rights as a
stockholder until such time as a Director or his or her Beneficiary becomes the
holder of record of the underlying shares of Common Stock.
5.6     No Repricing. No Option may be re-priced, replaced, re-granted through
cancellation, or modified without stockholder approval (except in connection
with a change in the Common Stock or the capitalization of the Corporation as
provided in Article 7) if the effect would be to reduce the exercise price for
the shares underlying such Option. In addition, no Option may be repurchased or
otherwise cancelled in exchange for cash (except in connection with a change in
the Common Stock or the capitalization of the Corporation as provided in Article
7) if the exercise price is equal to or less than the Fair Market Value of the
Common Stock at the time of





--------------------------------------------------------------------------------




such repurchase or exchange. Notwithstanding anything herein to the contrary,
the Board may take any such action set forth in this Section 5.6 subject to the
approval of the stockholders of the Corporation.
ARTICLE VI
ADMINISTRATION
6.1     Administration. This Plan shall be self-executing and shall operate as a
formula plan. To the extent necessary for the operation of this Plan, it shall
be construed, interpreted and administered by the Board of Directors or a
committee of the Board appointed by the Board to act on its behalf under this
Plan. Notwithstanding the foregoing , but subject to Sections 5.6, 7.1 and 7.2,
the Board shall have no authority to change the exercise price of any
outstanding Option granted under this Plan and no Director shall participate in
any decision relating solely to his or her benefits (other than approval of the
Award).
6.2     Decisions Final; Delegation; Reliance; and Limitation on Liability. Any
determination of the Board of Directors or a committee of the Board to whom the
Board has delegated authority under this Plan shall be conclusive. In performing
its duties, the Board of Directors or any such committee of the Board shall be
entitled to rely on public records and on information, opinions, reports or
statements prepared or presented by officers or employees of the Corporation or
other experts believed to be reliable and competent. The Board of Directors or a
committee of the Board to whom the Board has delegated authority may delegate
ministerial, bookkeeping and other non-discretionary functions to individuals
who are officers or employees of the Corporation.
Neither the Corporation nor any member of the Board of Directors, nor any other
person participating in any determination of any question under this Plan, or in
the interpretation, administration or application of this Plan, shall have any
liability to any party for any action taken or not taken in good faith under
this Plan or for the failure of an Award (or action or payment in respect of an
Award) to satisfy Code requirements for realization of intended tax
consequences, to qualify for exemption or relief under Rule 16b-3 under the
Exchange Act, or to comply with any other law, compliance with which is not
required by the Corporation.
ARTICLE VII
PLAN CHANGES AND TERMINATION
7.1     Adjustments upon Changes in Common Stock. If there shall occur any
recapitalization, stock split (including a stock split in the form of a stock
dividend), reverse stock split, merger, combination, consolidation or other
reorganization or any extraordinary dividend or other extraordinary distribution
in respect of the Stock (whether in the form of cash, Stock or other property),
or any split-up, spin-off, split-off, extraordinary redemption, or exchange of
outstanding Stock, or there shall occur any other similar corporate transaction
or event in respect of the Stock, or a sale of all or substantially all the
assets of the Corporation as an entirety, then the Board of Directors or a
committee of the Board to whom the Board has delegated authority shall, in the
manner and to the extent, if any, as it deems appropriate and equitable and
consistent with the terms of this Plan, and taking into consideration the effect
of the event on the holders of





--------------------------------------------------------------------------------




the Stock as well as on Directors holding Options or Units under this Plan,
proportionately adjust any or all of the following:
(a)     the number of shares of Stock and Units or the type of securities that
thereafter may be made the subject of Awards (including the specific maximum and
number of shares of Stock or Units set forth elsewhere in this Plan);
(b)     the number of shares of Stock, Units, other securities or cash subject
to any or all outstanding Awards;
(c)     the exercise price of any outstanding Options;
(d)     the securities, cash or other property deliverable upon exercise of any
or all outstanding Options; or
(e)     any other terms as are affected by the event.
The Board of Directors or a committee of the Board to whom the Board has
delegated authority may act prior to an event described in this Section 7.1
(including at the time of an Award by means of more specific provisions in the
Award Agreement) if deemed necessary or appropriate to permit a Director or his
or her Beneficiaries to realize the benefits intended to be conveyed by an Award
in the case of an event described in this Section 7.1.
7.2     Amendments. The Board of Directors shall have the right to amend this
Plan in whole or in part or to suspend or terminate this Plan, except that no
amendment shall be made that would result in liability for interest or tax under
Code Section 409A and no amendment, suspension, or termination may cancel or
otherwise adversely affect in any way, without written consent, any Director’s
rights with respect to (i) Stock Units and Dividend Equivalents credited to his
or her Accounts or (ii) Options awarded prior to the effective date of the
amendment, suspension or termination.
7.3     Term. Awards may be made under this Plan at any time on or before
December 31, 2028, but continuance of this Plan is not a contractual obligation
of the Corporation. In the event that the Board of Directors decides to
terminate this Plan, it shall notify the Directors of its action in writing, and
this Plan shall be terminated at the time set by the Board of Directors.
Notwithstanding any termination of this Plan, unless otherwise agreed in writing
by the applicable Director or his or her Beneficiaries, any outstanding Awards
as of the date of termination of this Plan shall continue in effect on the terms
and subject to the conditions set forth in this Plan.
7.4     Distributions in Respect of Units upon Termination. If this Plan
terminates pursuant to Section 7.3, the distribution of the Accounts of a
Director shall be made at the time provided in Section 4.4 and in a manner
consistent with any elections made or deemed to have been made by the Director
pursuant to Section 4.4.





--------------------------------------------------------------------------------




ARTICLE VIII
MISCELLANEOUS
8.1     Limitation on Directors’ Rights. Participation in this Plan shall not
give any Director the right to continue to serve as a member of the Board of
Directors or any rights or interests other than as provided in this Plan. No
Director shall have any right to any payment or benefit except to the extent
provided in this Plan or in any other plan, arrangement or binding contract set
forth in a written agreement with the Corporation. This Plan shall create only a
contractual obligation of the Corporation to provide the benefits described in
this Plan and shall not be construed as creating a trust. This Plan has no
assets and Directors shall only have rights as general unsecured creditors of
the Corporation for any amounts credited or vested and benefits payable under
this Plan.
8.2     Beneficiaries.
(a)     Beneficiary Designation. Upon forms provided and in accordance with
procedures established by the Corporation, each Director may designate in
writing (and change a previous designation of) the Beneficiary or Beneficiaries
(as defined in Section 8.2(b)) that the Director chooses to receive the cash or
Common Stock payable under this Plan after his or her death, subject to
applicable laws (including any applicable community property and probate laws).
(b)     Definition of Beneficiary. A Director’s “Beneficiary” or “Beneficiaries”
shall be the person or persons, including a trust or trusts, validly designated
by the Director in writing on a form provided by the Corporation or, in the
absence of a valid designation, the personal representative of the Director’s
estate in the event of the Director’s death.
8.3     Corporation’s Right to Withhold. The Corporation shall satisfy state and
federal income tax withholding obligations, if any, arising upon distribution of
all or a part of a Director’s Account or arising out of the issuance of shares
of Common Stock upon the exercise of Options granted under this Plan by
withholding cash or reducing the number of shares of Common Stock otherwise
deliverable to the Director or his or her Beneficiary or Beneficiaries by the
appropriate number of shares (based on the Fair Market Value on the date of the
distribution or, in the case of the exercise of Options, on the day on which the
Options are exercised) required to satisfy such tax withholding obligation. If
the Corporation, for any reason, cannot satisfy the tax withholding obligation
in accordance with the preceding sentence, the Director shall pay or provide for
payment in cash of the amount of any taxes that the Corporation may be required
to withhold with respect to the benefits hereunder.
8.4     Benefits Not Assignable; Obligations Binding Upon Successors. Except as
provided in Section 8.2, benefits of a Director under this Plan shall not be
assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein, shall not be permitted or recognized. Obligations of the
Corporation under this Plan shall be binding upon successors of the Corporation.
8.5     Governing Law; Severability. The validity of this Plan or any of its
provisions shall be construed, administered and governed in all respects under
and by the laws of the State of





--------------------------------------------------------------------------------




Maryland without regard to conflict of laws provisions of Maryland law. If any
provisions of this Plan shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.
8.6     Compliance With Laws. This Plan and the offer, issuance and delivery of
shares of Common Stock and/or the payment and deferral of compensation under
this Plan are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal reporting,
registration, insider trading and other securities laws) and to such approvals
by any stock exchange, listing agency or regulatory or governmental authority as
may, in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. Any securities delivered under this Plan shall be subject
to such restrictions, and the person acquiring the securities shall, if
requested by the Corporation, provide such assurances and representations to the
Corporation as the Corporation may deem necessary or desirable to assure
compliance with all applicable legal requirements.
8.7     Plan Construction. It is the intent of the Corporation that this Plan
satisfy and be interpreted in a manner that satisfies the applicable
requirements of Rule 16b-3 under the Exchange Act so that Directors will be
entitled to the benefits of Rule 16b-3 or other exemptive rules under Section 16
of the Exchange Act and will not be subjected to liability thereunder. This Plan
also is intended to comply with the requirements of Section 409A of the Code and
any regulations or other guidance issued thereunder so that Directors are not
subject to liability for interest or tax under Section 409A. If any provision of
this Plan is determined not to conform to the requirements of Section 409A of
the Code, this Plan shall be interpreted to omit the offending provision. Any
interpretation contrary to the foregoing shall be avoided.
8.8     Headings Not Part of Plan. Headings and subheadings in this Plan are
inserted for reference only and are not to be considered in the interpretation
of any provisions of this Plan.


The 2009 Plan, as it is proposed to be amended and restated, was approved by the
Board of Directors on February 22, 2018, and, if approved by the stockholders of
the Corporation at the 2018 annual meeting of stockholders shall be effective as
of the Restatement Date.





